 

                  Exhibit 10.1
 
AMENDMENT NO. 1
 
TO
 
REVOLVING CREDIT AND SECURITY AGREEMENT
 
THIS AMENDMENT NO. 1 (this “Amendment”) is entered into as of April 28, 2011, by
and among PRESSTEK, INC., a corporation organized under the laws of the State of
Delaware (“Borrower”), the financial institutions set forth on the signature
pages hereto (each a “Lender” and collectively, “Lenders”) and PNC BANK,
NATIONAL ASSOCIATION as agent for Lenders (in such capacity, “Agent”).
 
BACKGROUND
 
Borrower, Agent and Lenders are parties to a Revolving Credit and Security
Agreement dated as of March 5, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Agent and Lenders provide Borrower with certain financial accommodations.
 
Borrower has requested that Agent and Lenders make certain amendments to the
Loan Agreement, and Agent and Lenders are willing to do so on the terms and
conditions hereafter set forth.
 
NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrower by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1. Definitions.  All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.
 
2. Amendment to Loan Agreement.  Subject to satisfaction of the conditions
precedent set forth in Section 3 below, the Loan Agreement is hereby amended as
follows:
 
(a) Section 6.5 is hereby amended in its entirety to provide as follows:
 
“6.5.           Fixed Charge Coverage Ratio.  (x) For the fiscal quarter ending
January 1, 2011, cause to be maintained for such fiscal quarter a Fixed Charge
Coverage Ratio of not less than 1.0 to 1.0, and (y) for each fiscal quarter
ending on or after the fiscal quarter ending on or about March 31, 2011, for the
four fiscal quarter period then ended, a Fixed Charge Coverage Ratio of not less
than 1.0 to 1.0 for each such four fiscal quarter period.”
 
(b) Section 7.4(ii) is hereby amended by adding the following proviso at the end
thereof:
 
“; provided, however, that all or part of the loans by Borrower to PEL permitted
by Section 7.5(d) may be converted to equity of PEL without violating the
restriction on investments in Foreign Subsidiaries.”
 
3. Conditions of Effectiveness.  This Amendment shall become effective upon
Agent receiving four (4) originals (or such lesser number of originals as Agent
may require) of this Amendment executed by Borrower and Lenders and consented
and agreed to by Guarantors.
 
4. Representations and Warranties.  Borrower hereby represents and warrants as
follows:
 
(a) This Amendment and the Loan Agreement, as amended hereby, constitute legal,
valid and binding obligations of Borrower and are enforceable against Borrower
in accordance with their respective terms.
 
(b) Upon the effectiveness of this Amendment, Borrower hereby reaffirms all
covenants, representations and warranties made in the Loan Agreement to the
extent the same are not amended hereby and agree that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Amendment.
 
(c) No Event of Default or Default has occurred and is continuing or would exist
after giving effect to this Amendment.
 
(d) No Borrower has any defense, counterclaim or offset with respect to the Loan
Agreement.
 
5. Effect on the Loan Agreement.
 
(a) Upon the effectiveness of Section 2 hereof, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.
 
(b) Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.
 
(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or Lenders, nor
constitute a waiver of any provision of the Loan Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.
 
6. Governing Law.  This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York.
 
7. Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
8. Counterparts; Facsimile and Electronic Transmission.  This Amendment may be
executed by the parties hereto in one or more counterparts, each of which shall
be deemed an original and all of which when taken together shall constitute one
and the same agreement.  Any signature delivered by a party by facsimile or
electronic transmission (including by “.pdf” or other similar format) shall be
deemed to be an original signature hereto.
 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.
 
PNC BANK, NATIONAL ASSOCIATION, as Agent and Lender




By:/s/ Christopher Gauch_____________________
Name:         Christopher Gauch
Title:           Vice President




PRESSTEK, INC.




By: /s/ Jeffrey A. Cook_____________________
Name:           Jeffrey A. Cook
Title:    Executive Vice President and Chief Financial Officer
(Principal Financial Officer)




CONSENTED AND AGREED TO:




PRESSTEK EUROPE LIMITED




By:  /s/ Jeffrey A. Cook____________
Name: Jeffrey A. Cook
Title:           Executive Vice President and Chief Financial Officer
(Principal Financial Officer)






PRESSTEK OVERSEAS CORP.




By:_/s/ Jeffrey A. Cook___________
Name:           Jeffrey A. Cook
Title:           Executive Vice President and Chief Financial Officer
(Principal Financial Officer)






SDK REALTY CORP.




By:_/s/ Jeffrey A. Cook___________
Name:           Jeffrey A. Cook
Title:           Executive Vice President and Chief Financial Officer
(Principal Financial Officer)




ABD CANADA HOLDINGS, INC.




By:_/s/ Jeffrey A. Cook___________
Name:           Jeffrey A. Cook
Title:           Executive Vice President and Chief Financial Officer
(Principal Financial Officer)




PRESSTEK CANADA CORP.




By:_/s/ Jeffrey A. Cook___________
Name:           Jeffrey A. Cook
Title:           Executive Vice President and Chief Financial Officer
(Principal Financial Officer)

